Citation Nr: 1109510	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-23 367	)	DATE
	)
	)


THE ISSUE

Whether a November 3, 2008, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for posttraumatic stress disorder, should be reversed on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter is before the Board as an original action on the Veteran's June 2009 motion in which he alleges CUE in a November 3, 2008, Board decision that denied entitlement to service connection for posttraumatic stress disorder. 


FINDINGS OF FACT

1.  In a November 3, 2008, decision, the Board denied the Veteran's claim of service connection for posttraumatic stress disorder.

2.  The correct facts were not before the Board at the time of the November 3, 2008 decision. 

3.  It is clear that the outcome of the November 3, 2008, decision would have been different if the errors had not been made. 


CONCLUSION OF LAW

The November 3, 2008, Board decision was clearly and unmistakably erroneous to the extent it denied service connection for posttraumatic stress disorder, and is hereby revised to reflect granting such a claim as if it had been granted at the time of that decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 20.1411  (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges CUE in the Board's November 3, 2008, decision, on the basis that a U. S. Army & Joint Services Records Research Center (JSRRC) finding that Company B, 228th Aviation Battalion, 1st Calvary Division, was not located at Bear Cat in Vietnam was error.  In support of his contention he submitted a copy, in June 2009, of an Army unit history record dated in February 1970, which confirms that two of the line units of the 228th Aviation Battalion were stationed at Bear Cat in 1969.  

The evidence of record (in pertinent part) and considered by the Board in its November 3, 2008, decision was as follows:

1) The Veteran's DD-214, which confirms that he served as a helicopter mechanic in Vietnam from June 29, 1969, to June 28, 1970; and that he received the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal and the Army Commendation Medal.  

2) Service personnel records, which confirm that the Veteran served with Company B of the 228th Battalion, 1st Cavalry Division, in Vietnam, as a helicopter mechanic.  

3) A stressor statement from the Veteran submitted in May 2004, in which he stated that he saw body bags being loaded onto a plane; that he received and returned fire while performing guard duty at LZ Bear Cat in August 1969; and that he received friendly fire in March 1970 in the compound at LZ Bear Cat.

4) An excerpt from the book "Where we Were In Vietnam," which advises that "Bearcat" was also known as Camp Martin/Cox.

5) Other Vietnam history documents, including a sheet that informs that the 1st Calvary was located at Bien Hoa/Phuoc Vinh from May 1969 to April 1971; and two documents, one dated 15 June 1969, and the other dated 16 August 1969, which include highlighted entries of assault helicopters at Phuoc Vinh.

6) A photocopy of the Veteran's Army Commendation Medal award "for meritorious service in connection with military operations against a hostile force in the Republic of Vietnam."

7) An October 2004 stressor statement submitted by the Veteran's representative, in which he stated that the Veteran experienced numerous mortar and rocket attacks at Landing Zone (LZ) Bear Cat, at An Khe, and LZ Sharron; that the Veteran received and returned fire while performing guard duty in August 1969; and that the LZ Bear Cat compound received incoming friendly fire in March 1970.  

8) Letters from the Veteran's therapist, one dated in February 2005, and another, undated letter, stating that the Veteran has posttraumatic stress disorder, and that his posttraumatic stress disorder is a direct result of his Vietnam experiences.  

9) A formal finding by the RO that none of the alleged stressors could be verified.  The local JSRRC representative stated that the Veteran served in Vietnam and was assigned to Company B, 228th Aviation Battalion, 1st Calvary Division, which was located at Phuoc Vinh, as an aircraft maintenance apprentice and helicopter repairman.  No attempt was made to verify the alleged stressors of the attacks in 1969 and 1970, which the Veteran stated occurred at Bear Cat, because there was no evidence that placed the Veteran's unit near anywhere named LZ Bear Cat. 

Applicable laws and regulations, and caselaw in effect at the time of the November 3, 2008, Board decision provided as follows:

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service connection for post-traumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Here, as a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

After a careful review of the record before VA on November 3, 2008, the Board concludes that the correct facts, as known at that time, were not before the Board.  

It was undisputed that the Veteran served with Company B, 228th Aviation Battalion, 1st Calvary Division in Vietnam.  However, the local representative from the U. S. Army & Joint Services Records Research Center (JSRRC) indicated that Company B, 228th Aviation Battalion, 1st Calvary Division was located at Phuoc Vinh, Vietnam; not Bear Cat.  The conclusion that the stressors could not be verified specifically stated that "the evidence of record does not place the [V]eteran's unit near anywhere named LZ Bear Cat."  The supporting documentation consisted of computer print-outs stating the 228th Aviation Battalion was located in Phuoc Vinh.  

The correct facts, however, were not of record at the time of the Board's 2008 decision.  The correct facts were that in 1969, the units of the 228th Aviation Battalion were split between Phuoc Vinh and Camp Martin Cox (AKA Bear Cat).  
While the local JSRRC representative was correct that the Headquarters of the 228th Aviation Battalion was located in Phuoc Vinh, the Veteran's unit - Company B - was located at Bear Cat, just as he alleged.

However, even accepting that the Board did not have the correct facts as to the location of the Veteran's unit, it is not necessarily clear that a different result would have ensued.  At the time of the November 3, 2008, Board decision, the Veteran had a diagnosis of posttraumatic stress disorder.  He did not, however, have a verified stressor.  The Board must sympathetically review the record to determine whether there is any merit to the Veteran's CUE motion.  In so doing, the Board has found that there are additional facts that, were they before the Board in 2008, would have verified one of the Veteran's stressors.

The Veteran consistently reported one of his stressors as receiving enemy fire in August 1969, while at LZ Bear Cat.  In response, artillery and mortar strikes were ordered, as well as assault aircraft strikes.  The Annual Historical Supplement that became part of the record after the 2008 Board decision notes, in pertinent part: 

With the opening of the enemy's fall offensive on approximately 12 August 1969 this battalion rose to the occasion to overcome one of its most awesome challenges.  On the first day the battalion contributed immeasurably to the killing of 451 NVA by flying a total of one-hundred and sixty-six hours and airlifting 552 tons of cargo and 1,006 combat troops.  This involved flying both day and night and the complete displacement of two fire bases.  During the ensuing six days, the battalion flew over eight hundred hours, relocated 11 fire bases moving 3,628.8 tons of supplies and equipment and 5841 troops . . . 
This history clearly corroborates the Veteran's account of encountering enemy activity and launching a counter-attack in August 1969.  

The standard of review the Board is obligated to apply is whether the Board's conclusion in 2008 that the Veteran was not entitled to service connection for PTSD was clearly and unmistakably erroneous.  The Board cannot now, on collateral review of the prior decision, try to decide what weight should have been afforded the various pieces of evidence.  In short, if there was a basis in the record for the Board's conclusion, then there is no CUE.  

In this case, had the correct facts been before the Board as to the location and activities of the Veteran's unit, it is clear that service connection would have been granted.  If, for example, the only missing facts involved the location of the Veteran's unit, the Board would not disturb the 2008 decision, but would be able to find that there was at least a reasonable basis for the denial in that none of the stressors were verified.  On the contrary, however, the facts not before the Board also included information as to the unit's activities, specifically during the month the Veteran identified as a stressor event with enemy fire.  Therefore, had these facts been before the Board in 2008, when applied properly to the law, the evidence would have clearly and unmistakably demonstrated that service connection was warranted for the Veteran's PTSD.

Accordingly, since it has been shown that "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made," Russell, 3 Vet. App. at 313, the Board finds that the November 2008 Board decision was clearly and unmistakably erroneous in failing to grant service connection for PTSD.   







	(CONTINUED ON NEXT PAGE)

ORDER

The motion for revision or reversal of the November 3, 2008 decision of the Board of Veterans' Appeals is granted with respect to that portion of the decision that denied service connection for PTSD; service connection for PTSD is granted effective as if this decision was made on November 3, 2008.



                       ____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



